       Case 1:19-gj-00048-BAH Document 57-1 Filed 04/29/20 Page 1 of 2



                �nit£h �tat£s @ourt of J\pp£als
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-5219                                               September Term, 2019
                                                                    1 : 19-gj-00048-BAH
                                                     Filed On: February 27, 2020
In re: Application of the Committee on the
Judiciary, U.S. House of Representatives, for
an Order Authorizing the Release of Certain
Grand Jury Materials,



Committee on the Judiciary and United
States House of Representatives,

             Appellees

      V.

United States Department of Justice,

             Appellee

David Andrew Christenson,

             Appellant


      BEFORE:       Millett and Pillard,Circuit Judges; Sentelle,Senior Circuit Judge

                                       ORDER

      Upon consideration of the joint motion for summary affirmance,the opposition,
and the supplement thereto,and the notices submitted by appellant David Christenson,
it is

       ORDERED that the joint motion for summary affirmance be granted. The merits
of the parties' positions are so clear as to warrant summary action. See Taxpayers
Watchdog, Inc. v. Stanley,819 F.2d 294,297 (D.C. Cir. 1987) (per curiam). The district
court correctly concluded that Christenson lacks standing and failed to articulate any
basis for intervention in this case. It is

       FURTHER ORDERED that the Clerk be directed to note on the docket that the
notices submitted by Christenson have not been accepted for filing.
        Case 1:19-gj-00048-BAH Document 57-1 Filed 04/29/20 Page 2 of 2



                 �nit£h �tat£s @ourt of J\pp£als
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT


No. 19-5219                                                September Term, 2019

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en bane. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                   BY:   /s/
                                                         Manuel J. Castro
                                                         Deputy Clerk




                                          Page 2
